Luke, J.
To a suit upon a promissory note, owed by her intestate (Mrs. McLendon), the administratrix pleaded: “That the said Joe Ehrlich received from her as administratrix two bales. of cotton which was raised on the places belonging to Mrs. Moselle C. McLendon, late of said county, deceased, said Ehrlich knowing that said cotton was rent cotton for rent of year he received same, to wit, for year 1916; that said two bales of cotton were received by the said Ehrlich and should be credited on said indebtedness due on this note, to wit: one bale weighing four hundred seventy-eight pounds, at 18 cents per pound, making a total of eighty-six and 04/100 dollars; and one bale weighing five hundred pounds, at 18 cents per pound, making a total amount paid on said note by Mrs. Mary E. Stacer, adm’x, as aforesaid, a total sum of one hundred seventy six and 04/Í00 dollars, said payments being made on dates unknown to this defendant, said cotton being delivered to the said Ehrlich by one James Stephens, a tenant on the defendant’s place, and, therefore, this defendant is unable to set out the time and date of, and the place of said payment, as accurately as required by law; that said cotton was delivered to the said Ehrlich during the latter part of'1916, and in the town of Swainsboro by the said James Stephens.” Upon demurrer the court struck this plea. Held, that *95the plea did not show that the cotton was delivered with direction that it be credited on the note, or that it was received as a credit on the note; nor does the plea set forth, with that definiteness required by law, the defense of payment. The court therefore did not err in sustaining the demurrer and in striking the plea.
Decided March 15, 1918.
Complaint; from city court of Swainsboro—Judge Kirkland. August 29, 1917.
F. H. Saffold, for plaintiff in error. T. N. Brown, eontra.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.